                                          Case 3:20-cv-08017-WHO Document 4 Filed 01/04/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT
                                   5                           NORTHERN DISTRICT OF CALIFORNIA
                                   6

                                   7     CARL A.R. HITLER,                              Case No. 20-cv-08017-WHO (PR)
                                         aka CARL RENOWITZKY,
                                   8                   Plaintiff,                       ORDER OF DISMISSAL
                                   9            v.
                                  10
                                         PEOPLE OF THE UNITED STATES,
                                  11                   Defendant.
                                  12
Northern District of California
 United States District Court




                                  13
                                              After plaintiff filed a “notice complaint,” the Clerk sent him notices directing him to
                                  14
                                       file a complaint on this Court’s form, and to file an application to proceed in forma
                                  15
                                       pauperis (IFP). Plaintiff has not complied with the Clerk’s Notices. Accordingly, the
                                  16
                                       action is DISMISSED (without prejudice) for failing to comply with the Clerk’s Notices
                                  17
                                       and for failing to prosecute, see Federal Rule of Civil Procedure 41(b).
                                  18
                                              Because this dismissal is without prejudice, plaintiff may move to reopen. Any
                                  19
                                       such motion must contain (i) a complaint on this Court’s form; and (ii) a complete
                                  20
                                       application to proceed IFP, or full payment for the $400.00 filing fee.
                                  21
                                              The Clerk shall enter judgment in favor of defendant and close the file.
                                  22
                                              IT IS SO ORDERED.
                                  23
                                       Dated: January 4, 2021
                                  24                                                    _________________________
                                                                                        WILLIAM H. ORRICK
                                  25                                                    United States District Judge
                                  26
                                  27

                                  28
